DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments
In the reply, filed on April 21, 2022, Applicant cancelled claims 2-30, 31-51, and 53-59.
In the reply, filed on November 14, 2022, Applicant cancelled claims 1, 30, and 52.
Applicant added new claims 60-82.
Currently, claims 60-82 are under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered:
U.S. Patent 6,302,653 and 6,382,923 (page 32, lines 8-9)(page 56, lines 8-9)

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “components” (claim 64, line 1) and “a cap stripper housing” (claim 78, lines 2 and 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because:  
In line 10, “the solution lines” should be changed to “the one or more lines”
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 60, 69, 71, 76, 78, and 81 are objected to because of the following informalities:  
	In regards to claim 60, line 4, “caps” should be changed to “the caps”.
	In regards to claim 69, line 1, “the plurality of fork-shaped elements” should be changed to “the fork-shaped elements”.
	In regards to claim 71, line 2, “respective caps” should be changed to “the caps”.
	In regards to claim 76, line 2, “screw drive” should be changed to “a screw drive”.
	In regards to claim 78, line 3, “a cap stripper housing” should be changed to “the cap stripper housing”.
	In regards to claim 81, line 1, “each rocker arm” should be changed to “each rocker arm of the plurality of rocker arms”.
	In regards to claim 81, line 3, “the rocker arm” should be changed to “each rocker arm of the plurality of rocker arms”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 64, lines 1-2 recite: a housing that encloses “components” of the system. It is unclear what is meant by the term and what structures are coved by the term. Claims 65-69 are rejected by virtue of being dependent upon claim 64.
	In regards to claim 69, line 2 recites “a corresponding cap”. Claim 69 depends upon claim 68, which depends upon claim 67, which depends upon claim 66, which depends upon claim 65, which depends upon claim 64, which depends upon claim 60. Claim 60, lines 2-3 recite “a cap”. It is unclear whether the two terms refer to the same component or to different components. 
	In regards to claim 69, line 2 recites “a solution line”. Claim 69 depends upon claim 68, which depends upon claim 67, which depends upon claim 66, which depends upon claim 65, which depends upon claim 64, which depends upon claim 60. Claim 60, line 2 recites “a plurality of solution lines”. It is unclear whether the two terms refer to the same component or to different components. 
	In regards to claim 70, line 2 recites “a corresponding cap”. Claim 70 depends upon claim 62, which depends upon claim 61, which depends upon claim 60. Claim 60, lines 2-3 recite “a cap”. It is unclear whether the two terms refer to the same component or to different components. Claims 71-75, 78, and 79 are rejected by virtue of being dependent upon claim 70.
	In regards to claim 70, line 2 recites “the cap”. Claim 70, line 2 previously recites “a corresponding cap”. Claim 70 depends upon claim 62, which depends upon claim 61, which depends upon claim 60. Claim 60, lines 2-3 recite “a cap”. It is unclear which cap is being referred to by claim 70, line 2 reciting “the cap”. Claims 71-75, 78, and 79 are rejected by virtue of being dependent upon claim 70.
	In regards to claim 71, line 2 recites “a spike cap”. Claim 71 depends upon claim 70, which depends upon claim 62, which depends upon claim 61, which depends upon claim 60. Claim 60, line 6 recites “a spike cap”. It is unclear whether the two terms refer to the same component or to different components. Claims 72-75, 78, and 79 are rejected by virtue of being dependent upon claim 71.
	In regards to claim 72, line 2 recites “corresponding caps”. Claim 72 depends upon claim 71, which depends upon claim 70, which depends upon claim 62, which depends upon claim 61, which depends upon claim 60. Claim 60, lines 2-3 recite “a cap”. It is unclear whether the two terms refer to the same component or to different components. Claims 73-75, 78, and 79 are rejected by virtue of being dependent upon claim 72.
	In regards to claim 72, line 2 recites “the caps”. Claim 72, line 2 previously recites “corresponding caps”. Claim 72 depends upon claim 71, which depends upon claim 70, which depends upon claim 62, which depends upon claim 61, which depends upon claim 60. Claim 60, lines 2-3 recite “a cap”. It is unclear which cap is being referred to by claim 72, line 2 reciting “the caps”. Claims 73-75, 78, and 79 are rejected by virtue of being dependent upon claim 72.
	In regards to claim 72, line 3 recites “a corresponding spike cap”. Claim 72 depends upon claim 71, which depends upon claim 70, which depends upon claim 62, which depends upon claim 61, which depends upon claim 60. Claim 60, line 6 recites “a spike cap”. It is unclear whether the two terms refer to the same component or to different components. Claims 73-75, 78, and 79 are rejected by virtue of being dependent upon claim 72.
	In regards to claim 73, lines 1-2 recite: wherein the cap stripper is arranged to move with the carriage “along the first direction away from the cassette”. Claim 73 depends upon claim 72, which depends upon claim 71.  Claim 71, lines 1-3 recite: wherein the carriage is arranged to move the plurality of solution lines and respective caps “along the first direction such that the caps receive a spike cap on a fluid handling cassette”. Thus, claim 71 establishes that "the first direction" is toward the cassette. It is unclear how in claim 73 how "the first direction" can be away from the cassette. Claims 74, 75, 78, and 79 are rejected by virtue of being dependent upon claim 73.
	In regards to claim 73, line 3 recites “corresponding caps”. Claim 73 depends upon claim 72, which depends upon claim 71, which depends upon claim 70, which depends upon claim 62, which depends upon claim 61, which depends upon claim 60. Claim 60, lines 2-3 recite “a cap”. It is unclear whether the two terms refer to the same component or to different components. Claims 74, 75, 78, and 79 are rejected by virtue of being dependent upon claim 73.
	In regards to claim 73, line 3 recites “spike caps”. Claim 73 depends upon claim 72, which depends upon claim 71, which depends upon claim 70, which depends upon claim 62, which depends upon claim 61, which depends upon claim 60. Claim 60, line 6 recites “a spike cap”. It is unclear whether the two terms refer to the same component or to different components. Claims 74, 75, 78, and 79 are rejected by virtue of being dependent upon claim 73.
	In regards to claim 74, lines 1-2 recite: wherein the cap stripper is arranged to stop movement “along the first direction while the carriage continues to move away from the cassette”. Claim 74 depends upon claim 73, which depends upon claim 72, which depends upon claim 71. Claim 71, lines 1-3 recite: wherein the carriage is arranged to move the plurality of solution lines and respective caps “along the first direction such that the caps receive a spike cap on a fluid handling cassette”. Thus, claim 71 establishes that "the first direction" is toward the cassette. It is unclear how in claim 74 how "the first direction" can be away from the cassette. Claims  75, 78, and 79 are rejected by virtue of being dependent upon claim 74.
	In regards to claim 75, lines 1-2 recite: wherein the cap stripper is arranged to move “in the second direction to clear a path for the carriage”. Claim 75 depends upon claim 74, which depends upon claim 73, which depends upon claim 72. Claim 72, lines 1-2 recite: wherein the cap stripper is arranged to move “in the second direction to engage the fork-shaped elements with corresponding caps”. Thus, claim 72 establishes that “the second direction” is to engage the caps on the carriage. It is unclear how in claim 75 how “the second direction” can be to clear a path for the carriage. Claims 78 and 79 are rejected by virtue of being dependent upon claim 75.
	In regards to claim 75, line 4 recites “spike caps”. Claim 75 depends upon claim 74, which depends upon claim 73, which depends upon claim 72, which depends upon claim 71, which depends upon claim 70, which depends upon claim 62, which depends upon claim 61, which depends upon claim 60. Claim 60, line 6 recites “a spike cap”. It is unclear whether the two terms refer to the same component or to different components. Claims 78 and 79 are rejected by virtue of being dependent upon claim 75.
	In regards to claim 76, line 1 recites the limitation "the carriage drive".  There is insufficient antecedent basis for this limitation in the claim. Claim 77 is rejected by virtue of being dependent upon claim 76.
	In regards to claim 80, line 2 recites “a corresponding spike cap”. Claim 80 depends upon claim 60. Claim 60, line 6 recites “a spike cap”. It is unclear whether the two terms refer to the same component or to different components. Claim 81 is rejected by virtue of being dependent upon claim 80.
	In regards to claim 80, line 2 recites “a cap”. Claim 80 depends upon claim 60. Claim 60, lines 2-3 recite “a cap”. It is unclear whether the two terms refer to the same component or to different components. Claim 81 is rejected by virtue of being dependent upon claim 80.
	In regards to claim 80, line 3 recites “a solution line”. Claim 80 depends upon claim 60. Claim 60, line 2 recites “a plurality of solution lines”. It is unclear whether the two terms refer to the same component or to different components. Claim 81 is rejected by virtue of being dependent upon claim 80.
	In regards to claim 81, line 3 recites “a spike cap”. Claim 81 depends upon claim 80, which depends upon claim 60. Claim 60, line 6 recites “a spike cap”. It is unclear whether the two terms refer to the same component or to different components. 
	 In regards to claim 81, line 4 recites “a solution line cap”. Claim 81 depends upon claim 80, which depends upon claim 60. Claim 60, lines 2-3 recite “a cap”. It is unclear whether the two terms refer to the same component or to different components.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 60-62 and 64-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-31 of U.S. Patent No. 9,987,410. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and the patent claims at least recite a medical infusion fluid handling system, a carriage, a cap stripper, and a plurality of rocker arms.

Claims 60-65 and 80-82 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,247,036. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and the patent claims at least recite a medical infusion fluid handling system, a carriage, a cap stripper, and a plurality of rocker arms.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 60-63, 70, 76, 77, and 80-82 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Childers et al (US 2009/0012448).
	In regards to claim 60, Childers et al teaches a medical infusion fluid handling system (Figures 2, 3A, 3C, and 9-17B), comprising: 
a carriage (shuttle 24) arranged to receive a plurality of solution lines each having a connector end and a cap (Figure 15A)
a cap stripper (fingers 27) arranged to engage with caps on the solution lines on the carriage (Figure 15B)
wherein the cap stripper includes a plurality of rocker arms (rails 74) each associated with a fork-shaped element (Figure 9), each of the rocker arms being arranged to move to engage a spike cap (paragraph [0088]: second pocket 75 to capture port cap 34) 
	In regards to claim 61, Childers et al teaches wherein the carriage is arranged to move along a first direction so as to move the connector ends of the plurality of solution lines along the first direction (paragraph [0039]: moves the tubing forward with the shuttle).  
	In regards to claim 62, Childers et al teaches wherein the cap stripper is arranged to move in a second direction transverse to the first direction (paragraph [0090]: ejector plate 27c to advance within finger 27 in the direction of arrow J) and to move with the carriage along the first direction (paragraph [0039]: the fingers to rotate forward, in the direction of the shuttle motion).  
	In regards to claim 63, Childers et al teaches wherein the carriage includes a plurality of grooves (openings 25c) that each receive a corresponding one of the plurality of solution lines.
	In regards to claim 70, Childers et al teaches wherein each of the fork-shaped elements is arranged to resist movement of a corresponding cap along the first direction when engaged with the cap (Figures 15A-17A).
	In regards to claim 76, Childers et al teaches wherein the carriage drive includes a drive element (drive motor 22, drive system 23, shuttle 24) and screw drive (left and right lead screws 23a/23b) to move the drive element along the first direction (paragraph [0043]).  
	In regards to claim 77, Childers et al teaches wherein the drive element includes two tabs (mounts 23c) that engage with corresponding slots (slots of shuttle 24 through which left and right screws 23a/23b pass) of the carriage (Figure 2).
	In regards to claim 80, Childers et al teaches wherein each of the rocker arms is arranged to engage with a corresponding spike cap only when the associated fork-shaped element engages with a cap on a solution line (Figure 15B).  
	In regards to claim 81, Childers et al teaches wherein each rocker arm is pivotally mounted to the cap stripper and includes a solution line cap engagement portion (first pocket 73) and a spike cap engagement portion (second pocket 75), the rocker arm pivoting to engage a spike cap when the solution line cap engagement portion contacts a solution line cap (paragraph [0039]: the fingers to rotate forward; only those fingers with a tubing cap will rotate sufficiently to contact a shielding cap from a port of the dialysis disposable cassette).  
	In regards to claim 82, Childers et al teaches wherein the medical infusion fluid handling system is a peritoneal dialysis system (Abstract: peritoneal dialysis… machine) and the plurality of solution lines includes at least one dialysate solution line (paragraph [0044]: tubing from five dialysis containers).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childers et al (US 2009/0012448), as applied to claim 60 above, and further in view of Kamen et al (US 5,350,357).
	In regards to claim 64, Childers et al teaches a housing (housing 18) that encloses components of the system (Figure 2); however, Childers et al does not teach a door that is movably mounted to the housing. Kamen et al teaches a medical infusion fluid handling system (Figures 1-14A and 15A-35, automated peritoneal dialysis system 10) comprising a door (door 106) that is movably mounted to a housing (housing 82). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system, of Childers et al, with a door that is movably mounted to the housing, as taught by Kamen et al, as such will allow for the plurality of solution lines to pass between an occluder blade and an occluder bar of the door (column 14, lines 25-29) for selectively preventing all liquid flow to and from a cassette (column 14, lines 41-59).

Claim 65 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childers et al (US 2009/0012448) and Kamen et al, as applied to claim 64 above, and further in view of Belt et al (US 6,270,673).
	In regards to claim 65, in the modified system of Childers et al and Kamen et al, Childers et al does not teach the carriage is mounted to the door, as Childers et al does not teach a door. Kamen et al does not teach a carriage mounted to the door. Belt et al teaches a system (Figures 1-4, system 10), wherein a carriage (fixture 338) is mounted to a door (base 38). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the carriage, of the modified system of Childers et al and Kamen et al, to be mounted to the door, as taught by Belt et al, as such will allow the carriage to support and guide the plurality of solution lines while reducing the risk of kinking or entanglement (column 46, lines 13-15).

Claim 71 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childers et al (US 2009/0012448), as applied to claim 70 above, and further in view of Childers et al (US 2008/0015493).
	In regards to claim 71, Childers et al (2009) teaches wherein the carriage is arranged to move the plurality of solution lines and respective caps along the first direction (paragraph [0039]: moves the tubing forward with the shuttle)(Figures 15A-15B); however, Childers et al (2009) does not teach such that the caps receive a spike cap on a fluid handling cassette, as Childers et al (2009) instead teaches such that the caps indirectly engage a spike cap (port cap 34) on a fluid handling cassette (dialysis cassette 30) via fingers 27 (Figures 15A-15B). Childers et al (2008) teaches a medical infusion fluid handling system (Figures 13A-13I) wherein caps (tip protectors 66a) receive a spike cap (tip protectors 66b) on a fluid handling cassette (cassette 28) (Figure 13D). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the caps, of the system of Childers et al (2009), to receive the spike cap on the fluid handling cassette, as taught by Childers et al (2008), as either configuration of the caps indirectly engaging the spike cap, as taught by Childers et al (2009), or the caps receiving the spike cap, as taught by Childers et al (2008), will allow for the same end result of removal of the caps and the spike caps for connection of the connector ends of the solution lines and spikes.

Allowable Subject Matter
Claims 66-69, 72-75, 78, and 79 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	In regards to claim 66, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a medical infusion fluid handling system, as claimed, specifically including wherein the carriage is mounted to move along rails extending along a length of the door. 
	Childers et al (2009) teaches a carriage; however, Childers et al (2009) does not
teach a door. Kamen et al teaches a door 106; however, Kamen et al does not teach a carriage.
Belt et al teaches a carriage 338 that is mounted to a door 38; however, Belt et al does not
teach rails extending along a length of the door for movement of the carriage. 
	Thus, claim 66 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim 60 and intervening claims 64 and 65. Claims 67-69 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, by virtue of being dependent upon claim 66.

	In regards to claim 72, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a medical infusion fluid handling system, as claimed, specifically including wherein the cap stripper is arranged to move in the second direction to engage the fork-shaped elements with corresponding caps after the caps have received a corresponding spike cap.
	Childers et al (2009) does not teach wherein the cap stripper is arranged to move in the second direction to engage the fork-shaped elements with corresponding caps after the caps have received a corresponding spike cap, as Childers et al instead teaches wherein the cap stripper is arranged to move in the second direction to push corresponding caps (caps 34) and corresponding spike caps (caps 44) out of the cap stripper (paragraph [0090]: causing ejector plate 27c to advance within finger 27 in the direction of arrow J, causing the ejector plate to push caps 34a, 44 out of pockets 73, 75 and ejecting them from finger 27).
	Thus, claim 72 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim 60 and intervening claims 61, 62, 70, and 71. Claims 73-75, 78, and 79 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, by virtue of being dependent upon claim 72.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783